PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/491,477
Filing Date: 19 Sep 2014
Appellant(s): Allen et al.



__________________
Donald J. O’Brien
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/20/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/28/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The double patenting rejection has been withdrawn as a result of a terminal disclaimer filed and approved 07/15/2020.
(2) Response to Argument
I.	Rejection of claims 1-7 and 9 under 35 U.S.C. § 103
	Appellant argues that the cited references do not teach “generating candidate answers by […] identifying a semantic relationship between at least two tokens”. Appellant states that Kuchmann [herein KM] reference describes “Semantic relationship identification […] identifies semantic relationships of recognized entities in questions […] to other entities defined in business data models” KM [0034]. Appellant goes on to elaborate that the entities in KM are not entities of the questions but rather entities defined in business data models, unlike the claim which recites identifying a relationship between a first token of the text and a second token of the text.
	In response, Examiner would firstly like to state that as noted by the Appellant, the claim amendments filed 07/15/2020 where not entered. As such, the limitation at hand recites, “identifying a semantic relationship between at least two of the tokens”. The tokens in the claims are generated by analyzing the text, or the question of a user. [0038] of the Instant Application states “Tokenizer 316 can convert a sequence of characters into a sequence of tokens. Tokens may be string of characters typed by a user and categorized as a meaningful symbol”. The cited portion of recognized entities in questions posed by users 110 to other entities defined in business data models”. From this, it is clear that the entities in questions posed by users is the same concept as a token as the token may be a string of characters typed by the user, and the entities are also text extracted from the user. KM [0017] states, “Typically, the events received at QA system 105 correspond to questions posed by users 110, where the questions may be expressed in a free form and in natural language. In one embodiment, QA system 105 generates answers to business intelligence (BI) questions or queries.”
	The above shows that tokens are strings of characters typed by a user, and that entities are extracted from the text of the user. KM [0018] shows “A question may be one or more words that form a search term or request for data […] Questions that are BI queries may include business entities as search terms.” Thus is it clear that the KM reference reads on the broadest reasonable interpretation of the claim language. The KM reference also explicitly defines the entities as extracted text in [0031], “Entity recognition 140 is a computer module that identifies or extracts entities in input text and classifies them according to type. In one embodiment, entity recognition 140 detects entities in a query or a question received at QA system 105 and classifies the entities into predefined types or classes.”
	Even further, [0026] of KM states “QA system 105 responds to the requests for information sent by client applications 120, e.g., posed questions by users 110. QA system 105 generates answers to the received questions […] Question analyzer 130 may include various modules to perform analyses of received questions. Examples of computer modules that question analyzer 130 may encompass include, but are not limited to, tokenizer 132, part-of-speech (POS) tagger 134, stemmer 136, focus identification 138, entity recognition 140, semantic relationship identification 142, and syntactic relationship identification 144.”  The instant application [0037] states “Question analyzer 
	Examiner would also like to point out that [0040] of the instant application also states. “Consistent with various embodiments, semantic relationship identification 320 may be a computer module that can identify semantic relationships of recognized entities in questions posed by users”. This almost completely identical to the semantic relationship text in the KM reference. It is also noted that [0040] is the only portion of the specification that defines the semantic relationship identification in detail. Nowhere in the specification is there a description of identifying semantic relationship between tokens. As shown, both the KM reference and instant application discuss identifying semantic relationships between entities. Again it is clear that they are both referring to the same thing.
Summary of Examiner’s Arguments
	The above explanation shows how both KM and the instant application describe the same technology in the specification. Both KM and the instant application recite the same tokenizer technology, and both state identifying semantic relationships between entities. It has been shown above how entities are text taken from the user input (user question) thus meeting the limitation of a relationship between tokens as tokens are functionally the same as entities. The instant specification does not describe or explain how a semantic relationship is identified between tokens and thus the KM reference reads on the claim limitations.



Respectfully submitted,
/Kevin W Figueroa/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124                                                                                                                                                                                                        

/Jason Cardone/
Primary Examiner


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.